ORDER
PER CURIAM.
Appellant, Clessie Weinzettle, (“claimant”), appeals the judgment of the Labor and Industrial Relations Commission in favor of respondent, St. Anthony’s Medical Center, (“employer”) denying claimant any benefits based on the finding that the medical condition for which she sought compensation was not caused by her employment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the denial of benefits is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).